DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

                                                                       
                                Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		        Specification 
The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 15/601,652 (i.e., now U.S. Patent No. PAT 10,921,995, issued 02/16,2021).

			         Drawings
The formal drawings are accepted. 

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,921,995.  

For the purpose of illustration, only claim 1 of the instant application is compared with claims 1 of the '995. 
Instant Application No. 17/152,465


U.S. Patent No. 10,921,995
1. A method, comprising: 

receiving a stream of bits that comprises a plurality of sets of data; 

identifying a logic value of one bit in the stream of bits; 

and determining a transaction type of a first set of data of the plurality of sets of data, wherein the first set of data follows the one bit, 

wherein the transaction type is determined based at least in part on one or more values of one or more bits in the first set of data.

1. A method, comprising: 
receiving a stream of bits that comprises a plurality of sets of data; 

identifying a logic value of a designated bit in the stream of bits; 
and determining a transaction type of a first set of data immediately following the designated bit,

wherein the transaction type is determined based at least in part on a value of a one or more initial bits in the first set of data that immediately follows the designated bit.




				    RATIONALS 
From the above claim comparison, one can clearly see that the claim 1 of the U.S. Patent No. 10,921,995 is an obvious variation of claim 1 of the US Application No. 17/152,465 with a replacement of the term “designated bit” with “one bit”. It is deemed obvious to those skilled in the art of claim drafting to replace a certain term in the claim using different wording but the meaning is the same to seek a well-rounded protection for a disclosed invention. Other parallel independent claims 10 and 15 of the instant application have corresponding issues with the independent claims 10 and 15 of Patent No. 10,921,995 are also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above. Other parallel dependent claims of the instant application have corresponding issues with the dependent claims of U.S. patent no. 10,921,995 are also rejected non-statutory obviousness-type double patenting.   

    Allowable Subject Matter

The rejection(s) under obvious type non-statutory double patenting for claims 1-20 would be in condition for allowance if a properly executed Terminal Disclaimer is filed by the applicant, set forth in this Office action.


                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112